Citation Nr: 0908138	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  06-26 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-
connected lumbosacral strain with degenerative joint disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1976.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.

The Board notes that this rating decision also severed 
service connection for degenerative joint disease of the 
lumbosacral spine, as well as denied service connection for 
right leg, right buttock, right knee, right foot, and left 
knee pain and pain in the toes, all claimed as secondary to 
the Veteran's service-connected lumbosacral strain with 
degenerative joint disease.  In his September 2004 notice of 
disagreement, the Veteran specifically stated that he was 
appealing the 20 percent rating assigned for his service-
connected lumbosacral strain with degenerative joint disease.  
Thus, the severance of service connection for degenerative 
joint disease of the lumbar spine and any issues pertaining 
to neurological disabilities due to the service-connected 
lumbar spine disability are not before the Board at this 
time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his service-connected lumbosacral 
strain with degenerative joint disease is more severe than is 
contemplated under the currently assigned 20 percent 
disability evaluation.  The Board determines that a remand is 
required for further development of the record prior to 
additional adjudication.

Specifically, the Board notes that the most recent VA 
examination was conducted in September 2005 with respect to 
this disability.  In a November 2006 statement, the veteran, 
through his representative, claimed that his service-
connected lumbar spine disability was incapacitating and that 
he missed weeks of work each month as a result, which 
suggests an increase in severity of the Veteran's lumbar 
spine disability.  

Additionally, the record indicates that the Veteran was 
scheduled for an assessment by Dr. M. with respect to his 
claim for protected leave under the Family Medical Leave Act 
(FMLA).  Although this examination was focused on the 
Veteran's cervical spine, a Department of Labor FMLA 
certification form completed by the Veteran's primary care 
physician indicates that the Veteran's low back disability 
played a role in his work limitations.  Thus, the Veteran 
should be requested to submit a VA Form 21-4142, 
Authorization and Consent to Release Information to VA, for 
the records relevant to the August 2006 FMLA evaluation by 
Dr. M., as scheduled by the Veteran's employer.  

Further, it is apparent from the record that the Veteran 
receives frequent treatment at from the VA Medical Center in 
Kansas City.  The most recent VA treatment record in the 
claims file is dated in August 2005.  Thus, this remand will 
also allow for VA to obtain the most up-to-date treatment 
records relevant to the Veteran's service-connected 
lumbosacral spine disability.

Finally, the Board observes that, while the appeal was 
pending, the Court of Appeals for Veterans Claims issued a 
decision interpreting the notice requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)), as they 
pertain to increased rating claims.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  Additionally, the Veteran has not 
been advised of the evidence necessary to establish a 
disability rating and effective date, as indicated by 
Dingess/Hartman v. Nicholson.  19 Vet. App. 473 (2006).  The 
Veteran has not received VCAA notice that fully meets these 
requirements.  Thus, this remand for substantive development 
will allow for corrective VCAA notice to be sent under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) and the 
interpreting case law.

Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a VCAA notice letter 
that fully complies with the notice 
requirements outlined by the Court in 
Vazquez-Flores and Dingess/Hartman.

2.	Request that the Veteran submit VA Form 
21-4142, Authorization and Consent to 
Release Information to VA, for the 
records relevant to the August 2006 
FMLA evaluation by Dr. M., as scheduled 
by the Veteran's employer.  

3.	Request all VA treatment records that 
are relevant to the Veteran's lumbar 
spine disability from the VA Medical 
Center in Kansas City dated from August 
2005 to the present.

4.	Once the above has been accomplished, 
schedule the Veteran for another VA 
examination to assess the nature and 
severity of his service-connected 
lumbosacral strain with degenerative 
joint disease.  The claims file should 
be made available for review, and the 
examination report should reflect that 
such review occurred.  All appropriate 
and necessary tests should be performed 
and the results documented.  	
The examiner is requested to address 
the diagnosis of Piriformis Muscle 
Syndrome noted in treatment records, 
and distinguish, to the extent 
possible, which symptoms are related to 
the Veteran's service-connected low 
back disability and which are related 
to the Piriformis Muscle Syndrome, if 
the are distinguishable.  

5.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
increased rating claim should be 
readjudicated, to include all evidence 
received since the August 2006 
supplemental statement of the case.  
The veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




